

116 HRES 924 IH: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2020, which include bringing attention to the health disparities faced by minority populations of the United States during the novel coronavirus global pandemic.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 924IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Correa (for himself, Ms. Johnson of Texas, Mrs. Watson Coleman, Mr. Richmond, Mr. Lewis, Mr. Cleaver, Mr. Cohen, Mr. Espaillat, Mr. Higgins of New York, Mr. Larson of Connecticut, Mr. David Scott of Georgia, Ms. Moore, Ms. Gabbard, Mr. García of Illinois, Ms. Barragán, Ms. Norton, Ms. Bass, Ms. Blunt Rochester, Mrs. Beatty, Mr. Pocan, Mr. Grijalva, Mr. Clay, Ms. Wilson of Florida, Ms. Clarke of New York, Mr. Hastings, Ms. Tlaib, Mrs. Hayes, Mr. Lowenthal, Ms. Garcia of Texas, Mr. Danny K. Davis of Illinois, Mr. Morelle, Mr. Payne, Ms. Adams, Mr. Raskin, Mrs. Lawrence, Mr. McGovern, Mr. Cisneros, Ms. Dean, Mrs. Napolitano, Mr. Cooper, Ms. Fudge, Ms. Sewell of Alabama, Ms. Jackson Lee, Ms. Pressley, Mr. Rush, Mr. McEachin, Mr. Cárdenas, Mr. Sires, Ms. Lee of California, Mr. Vargas, Mr. Evans, Mr. Cox of California, Mr. Carson of Indiana, Mr. Nadler, Ms. DeGette, Ms. Castor of Florida, Ms. Mucarsel-Powell, Mr. Soto, Mr. Brown of Maryland, Mrs. Luria, Mr. Levin of California, Mr. Green of Texas, Mr. Moulton, Ms. Clark of Massachusetts, Mr. Butterfield, Mr. Kennedy, Mr. Lawson of Florida, Mr. Johnson of Georgia, Ms. Ocasio-Cortez, Mr. Smith of Washington, Mr. Lynch, Mr. Beyer, Mr. Horsford, Mr. Michael F. Doyle of Pennsylvania, Ms. Judy Chu of California, Ms. Roybal-Allard, Ms. Schakowsky, Mr. Neguse, Mr. Sean Patrick Maloney of New York, Mr. Thompson of Mississippi, Ms. Brownley of California, Mr. Price of North Carolina, Mr. Trone, Mr. Takano, Ms. Kelly of Illinois, Mr. Brendan F. Boyle of Pennsylvania, Ms. Sherrill, Ms. Jayapal, Ms. Spanberger, Mr. Blumenauer, Ms. Titus, Ms. Scanlon, Ms. Wasserman Schultz, Mr. Cuellar, Mr. Kildee, Ms. Haaland, and Ms. Velázquez) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONPromoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2020, which include bringing attention to the health disparities faced by minority populations of the United States during the novel coronavirus global pandemic.Whereas as of Thursday, April 9, 2020, there are 429,264 confirmed cases of COVID–19 and 14,820 deaths in the United States, including each of the 50 States, the District of Columbia, Puerto Rico, Guam, and the United States Virgin Islands;Whereas the Centers for Disease Control and Prevention has provided limited racial and ethnic data based on a small sample size of COVID–19 cases within the United States;Whereas there is limited State and municipal government data collection and publication of demographic information concerning COVID–19 cases including tests, diagnoses, treatments, and health outcomes;Whereas of the States disclosing demographic information concerning COVID–19, data indicates racial and ethnic minorities are disproportionately impacted;Whereas in the State of Florida, five counties report that African Americans and Latino Americans have been hospitalized at higher rates than non-Hispanic patients;Whereas in the State of Michigan, African Americans represent 14 percent of the State population, yet account for 33 percent of COVID–19 cases and 41 percent of deaths from COVID–19;Whereas in the State of Illinois, African Americans represent 14.6 percent of the State population, yet account for 28 percent of COVID–19 cases;Whereas in the State of Louisiana, African Americans represent one-third of the State population, yet account for more than 70 percent of COVID–19 deaths;Whereas in Milwaukee County, home to the largest city in the State of Wisconsin, African Americans represent 26 percent of the population, yet account for nearly 70 percent of COVID–19 deaths;Whereas of the five New York City ZIP Codes with the highest COVID–19 infection rates, Latino Americans and Asian Americans have higher infection rates than non-Hispanic Whites;Whereas public health experts have warned that racial and ethnic minorities are at an increased risk of health complications if infected with COVID–19 due to underlying health conditions;Whereas African-American adults are 60 percent more likely than non-Hispanic White adults to be diagnosed with diabetes;Whereas Latino Americans have higher rates of end-stage renal disease caused by diabetes, and are 40 percent more likely to die of diabetes, than non-Hispanic Whites;Whereas Native Hawaiians living in the State of Hawaii are 2.4 times more likely to be diagnosed with diabetes than non-Hispanic Whites living in Hawaii;Whereas the Department of Health and Human Services has identified heart disease, stroke, cancer, and diabetes as 4 of the 10 leading causes of death among American Indians and Alaska Natives;Whereas individuals with diabetes face an increased likelihood of experiencing health complications from COVID–19;Whereas delays in diagnosis and treatment can be harmful, especially for racial or ethnic minority groups that have higher rates of certain diseases, such as diabetes, high blood pressure, and kidney disease;Whereas marked differences in the social determinants of health can lead to poor health outcomes and declines in longevity;Whereas the lack of demographic information makes it difficult to know whether resources are being equitably distributed; Whereas the month of April 2020 is National Minority Health Month; andWhereas the goals and ideals of National Minority Health Month in April 2020 include bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders, including as a result of the novel coronavirus (COVID–19): Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Minority Health Month, which include bringing attention to the health disparities faced by minority populations in the United States, including as a result of the novel coronavirus epidemic;(2)encourages the Federal and State governments to collect and publish racial and ethnic data concerning COVID–19 tests, diagnoses, and treatments; and(3)reaffirms the responsibility of Congress to provide for equitable access to quality health care.